DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The phrase “an optical illumination assembly configured to transmit” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is an immersion lens as described in para. [0014] & [0024]. Therefore, the limitation is being interpreted as requiring an immersion lens or its equivalent.
The phrase “an optical assembly configured to collect” invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is an immersion lens as described in para. [0014] & [0024]. Therefore, the limitation is being interpreted as requiring an immersion lens or its equivalent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 8,574,859 B2; pub. Nov. 5, 2013).
Regarding claim 1, Lin et al. disclose: an optical device for illuminating a sample located in a sample volume (col.14 L1-11) with illumination light (fig.7 Femtosecond laser) and for detecting scattered and/or fluorescent light from the sample (col.14 L1-11), the device comprising: an optical illumination assembly (fig.7 objective) configured to transmit the illumination light along an illumination path into the sample volume; an optical detection assembly (fig.7 item 164) configured to collect and relay the scattered and/or fluorescent light from the sample volume along a detection path; and  at least one attachment element (fig.7 item 164) in which at least portions of the illumination path and/or of the detection path extend.
Regarding claim 2, Lin et al. disclose: wherein the attachment element (fig.7 item 164) has an input-side optical cross section and an output-side optical cross section, the input-side optical cross section being greater than the output-side optical cross section.
Regarding claim 3, Lin et al. disclose: the attachment element (fig.7 item 164) is attached to the optical illumination assembly and/or to the optical detection assembly.
Regarding claim 4, Lin et al. disclose: at least the optical detection assembly (fig.7 item 164) 
Regarding claim 5, Lin et al. disclose: wherein the attachment element (fig.7 item 164) has at least two interfaces which are oriented substantially perpendicular to the illumination path and/or to the detection path.
Regarding claim 6, Lin et al. disclose: the attachment element (fig7 item 164 is an immersion lens as same that disclose in the specification, therefore, the immersion lens should have the properties) is a deflecting element that deflects the illumination light and/or the scattered and/or fluorescent light.
Regarding claim 9, Lin et al. disclose: the attachment element (fig.7 item 164) is cup-shaped and opens toward the optical illumination assembly.
Regarding claim 10, Lin et al. disclose: wherein the attachment element (fig.7 item 164) has a transparent element toward the sample volume.
Regarding claim 11, Lin et al. disclose: the attachment element is filled (fig.7 item 164, col.13 L46-49).
Regarding claim 12, Lin et al. disclose: the optical device according to claim 1 (claim is rejected on the same basis as claim1).
Regarding claim 13, Lin et al. disclose: the optical module has an entry/exit opening for, and shared by, the illumination light and the scattered and/or fluorescent light (fig.7 item 164).
Regarding claim 14, Lin et al. disclose: at least one wavelength-selective optical element (fig.7 item 162) which has different transmission and/or reflection properties  for the illumination light that differ from the transmission and/or reflection properties for the fluorescent light 
Regarding claim 15, Lin et al. disclose: a confocal microscope, comprising a mechanical holding device which holds therein the optical module (95) according to claim 12any of the claims 12 (col.11 L45-67, fig.7).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,574,859 B2; pub. Nov. 5, 2013) in view of Balasubramanian et al. (US 2003/0186227 A1; pub. Oct. 2, 2003).
Regarding claim 7, Lin et al. are silent about: wherein, in the deflecting element, a transmission path for the illumination light and/or the scattered and/or fluorescent light is oriented at an acute glancing angle with respect to a side face of the deflecting element, wherein conditions for total internal reflection being are satisfied for the side face  and the transmitted light.
In a similar field of endeavor, Balasubramanian et al. disclose: in the deflecting element, a transmission path for the illumination light and/or the scattered and/or fluorescent light is oriented at an acute glancing angle with respect to a side face of the deflecting element, wherein conditions for total internal reflection being are satisfied for the side face  and the transmitted light (para. [0133]) motivated by the benefits for eliminating background fluorescence therefore improving signal to noise ratio.
In light of the benefits for eliminating background fluorescence therefore improving signal to noise ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lin et al. with the teachings of Balasubramanian et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 8,574,859 B2; pub. Nov. 5, 2013) in view of Balasubramanian et al. (US 2003/0186227 A1; pub. Oct. 2, 2003) and further in view of Foley, IV (US 2017/0336612 A1; pub. Nov. 23, 2017).
Regarding claim 8, the combined references are silent about: the side face has a reflective coating for the light.
In a similar field of endeavor, Foley, IV discloses: the side face has a reflective coating for the light (claim 1) motivated by the benefits for increasing internal reflection.
In light of the benefits for increasing internal reflection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lin et al. and Balasubramanian et al. with the teachings of Foley, IV.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/
  Examiner, Art Unit 2884